MR. JUSTICE MORRISON,
specially concurring:
I concur specially for the reason that the majority opinion does not adequately discuss the credibility of the four year old child whose testimony comprises the entire case for the prosecution. I am only agreeing to the result because of my strong feelings for deference to a trial judge in determining competency and my strong opposition to appellate judges interfering with jury verdicts. However, this child’s testimony borders on being incompetent as a matter of law.
So that the record will be clear, I set forth the following abstract of testimony from the transcript which shows the weak nature of the evidence upon which this prosecution is based. The following questions and answers are taken from the child’s cross-examination:
“Q. Now, you said that your father made you, and you said this, suck on his weenie.
“A. Yes.
“Q. That isn’t true, is it?
“A. No.”
On redirect examination this testimony was given:
“Q. Now, when Mr. Bridenstine — you remember the man who just talked to you?
“A. Yes.
“Q. The man with the funny name. Remember?
“A. Yes.
“Q. Now, when you said your daddy didn’t make you do that, was that true or was that a lie?
“A. That was a lie.
“Q. Did your daddy make you do that?
“A. Yes.”
The following answer was followed by this .recross-examination:
“Q. [The victim’s name], who told you to say that?
“A. My mom.”
The defendant is a man 30 years of age who established a common law marriage relationship with K.H., the woman described by the child as “mom”. The child was born December 6, 1979. The couple lived together with the child until September, 1982, when they consented to a dissolution of marriage in Flathead County, Montana. Following the dissolution, K.H. left the state of Montana and the father and the child lived together until May of 1983 when K.H. *250returned to the area. She had not seen the child for approximately nine months. The dissolution decree granted parental custody of the child to the defendant subject to visitation rights for the mother.
When the mother returned to the Kalispell area she sought modification of the custody decree allowing her to have custody for nine months of the year. The defendant refused to agree. The defendant, on at least one occasion, denied visitation rights to the mother because of her intoxicated condition. The mother then reported to Tom Best of Family Court Services that the child had told her about this incident.
The defendant produced psychological testimony that showed defendant was not capable of sexual abuse. The State did not rebut the testimony.
There is strong motive for the mother to cause the child’s fabrication of this incident so the mother might obtain custody. The child’s testimony borders on being incredible due to admissions made on cross-examination and recross-examination.
The law does not require corroboration in these cases. Perhaps it should. This case may well represent a terrible miscarriage of justice. I concur specially so that the facts will be placed upon the record.